Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14, 16-20 are allowed.  The prior art discloses enhanced pathology diagnosis (Barral US 10,025,902) and method and managing annotation job, apparatus and system supporting the same (Lee US 2020/0152316). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 “An annotation job management method performed by at least one computing device, comprising: obtaining a medical slide image that is an annotation target; determining at least one of a dataset type and a panel type of the obtained medical slide image; selecting at least one annotation job target patch from among a plurality of candidate patches which are included in the medical slide image, based on at least one of the determined dataset type and panel type; assigning the at least one selected annotation job target patch to at least one annotator account; obtaining an annotation result for the at least one annotation job target patch from the assigned annotator account; and training or validating a machine learning model using a dataset generated based on the annotation result, wherein the panel type indicates at least one of a cell panel, a tissue panel, and a structure panel.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626